         Case 1:19-cv-00203-CWD Document 28 Filed 11/15/19 Page 1 of 3




JEAN E. WILLIAMS
Deputy Assistant Attorney General
U.S. Department of Justice
Environment & Natural Resources Division

SETH M. BARSKY, Chief
S. JAY GOVINDAN, Assistant Chief
ROBERT P. WILLIAMS
Sr. Trial Attorney (D.C. Bar No. 474730)
Wildlife & Marine Resources Section
Ben Franklin Station, P.O. Box 7611
Washington, D.C. 20044-7611
Telephone: (202) 305-0206
Facsimile: (202) 305-0275
Email: robert.p.williams@usdoj.gov

Attorneys for Defendants


                           UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF IDAHO

WILDEARTH GUARDIANS, WESTERN )
WATERSHEDS PROJECT, and          )
WILDERNESS WATCH,                )                 Case No. 1:19-cv-00203-CWD
                                 )
           Plaintiffs,           )                 DEFENDANTS’ PARTIAL
                                 )                 MOTION TO DISMISS
                                 )
vs.                              )
                                 )
UNITED STATES FOREST SERVICE and )
UNITED STATES FISH & WILDLIFE    )
SERVICE,                         )
                                 )
     Defendants.                 )



       Pursuant to Federal Rule of Civil Procedure 12(b), Defendants United States Forest

Service (“Forest Service”) and United States Fish & Wildlife Service (“FWS,” collectively,

“Defendants”) hereby move to dismiss Count I of the complaint in the above-captioned case as it




PARTIAL MOT. TO DISMISS -- 1
            Case 1:19-cv-00203-CWD Document 28 Filed 11/15/19 Page 2 of 3




asserted against FWS, and also to dismiss Count II. As explained more fully in the

accompanying memorandum of points and authorities, Count I fails to state an actionable claim

for relief against FWS because it attempts to fault it, as the consulting wildlife agency, for failing

to exercise legal authority under the Endangered Species Act (“ESA”) that it does not possess.

Count II fails to state an actionable claim upon which relief can be granted because the claim

does not, and cannot, identify the requisite “major federal action” to trigger any duty by the

Forest Service to supplement its prior NEPA analysis. Indeed, the U.S. Court of Appeals for the

District of Columbia Circuit addressed the very same Forest Service policy upon which the

complaint in the above-captioned case is based 22 years ago and concluded that the requirements

of NEPA were not triggered because the policy was not a “major federal action.” Fund for

Animals v. Thomas, 127 F.3d 80, 83-84 (D.C. Cir. 1997). The result here should be the same.

There was no “major federal action” in the first instance and no “major federal action” remains

to occur.

       Wherefore, Count I should be dismissed as it asserted against FWS and FWS dismissed

as a defendant from this case. Additionally, Count II should be dismissed.

Dated: November 15, 2019

                                                       Respectfully submitted,

                                                       /s/ Robert P. Williams
                                                       Robert P. Williams
                                                       Sr. Trial Attorney
                                                       U.S. Department of Justice

                                                       Attorney for Defendants




PARTIAL MOT. TO DISMISS -- 2
        Case 1:19-cv-00203-CWD Document 28 Filed 11/15/19 Page 3 of 3




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 15th day of November, 2019, I filed the foregoing
electronically through the CM/ECF system, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:

Matthew Kellogg Bishop                             Peter M.K. Frost
bishop@westernlaw.org                              frost@westernlaw.org

Dana M Johnson
danajohnsonecf@gmail.com

                                                   /s/ Robert P. Williams
                                                   Robert P. Williams




PARTIAL MOT. TO DISMISS -- 3
